Citation Nr: 0935023	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 
1996.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2009, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, for additional development.  The 
case is again before the Board for appellate consideration.


FINDING OF FACT

The evidence of record does not show that the Veteran's 
hypertension is manifested by diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, May 2006 correspondence provided Dingess 
notice.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

In this case, May 2008 correspondence provided Vazquez-Flores 
notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The appellant was afforded VA medical examinations 
in June 2005 and March 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Turning to the Veteran's claim, the Rating Schedule provides 
that a 20 percent evaluation is warranted for hypertension 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence, overall, is against 
the Veteran's claim for an evaluation in excess of 10 percent 
for hypertension.  

The Veteran's claims file contains VA treatment records dated 
during the appeal period.  They reflect that in July 2007 the 
dosage of the Veteran's hypertension medication was 
increased.  The Board has also carefully reviewed the blood 
pressure readings provided in these records.  In February 
2007, the Veteran's blood pressure was 164/110.  The 
remainder of the blood pressure readings show diastolic 
pressure less than 110 and systolic pressure less than 200.  
Diagnostic Code 7101.  

Overall, these blood pressure readings are evidence against 
the Veteran's claim.  They do not show that the veteran's 
diastolic pressure is predominantly 110 or more, or that his 
systolic pressure is predominantly 200 or more.  Diagnostic 
Code 7101.  

The Veteran was provided a VA examination in June 2005.  The 
report notes that medical records were reviewed, and sets 
forth the Veteran's medical history and current examination 
results.  The Veteran was noted to be on medication for 
hypertension.  The Veteran's blood pressure was 161/106 on 
the left arm and 142/96 on the right arm.  The final 
pertinent diagnosis was hypertension, only moderately well 
controlled on present medication.  There was evidence of 
small vessel disease in the fundi and increase in the serum 
creatinine over the past year secondary to hypertension.  

The report of a March 2009 VA examination provides that the 
Veteran's claims file and medical records were reviewed, and 
sets forth the Veteran's medical history and current 
examination results.  The Veteran was noted to be on 
medication for hypertension.  The Veteran's initial blood 
pressure was 120/80.  Three subsequent readings were 120/80, 
130/90 and 120/90.  The diagnosis was hypertension and 
vascular disease.  The examiner commented that the current 
severity of the Veteran's hypertension was moderate to severe 
but currently well controlled with new medications.  

The blood pressure readings set forth in the VA examination 
reports are also evidence against the Veteran's claim.  They 
do not show that the Veteran's diastolic pressure is 
predominantly 110 or more, or that his systolic pressure is 
predominantly 200 or more.  Diagnostic Code 7101.  

The Veteran's own contentions do not support his claim.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The Veteran himself is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his service-connected hypertension warrants an increased 
evaluation.  

The Board is aware that in January 2009 correspondence the 
Veteran's representative notes that the June 2005 VA 
examination was inadequate because the examination was not 
conducted by a cardiologist and only included two blood 
pressure readings.  The report does not indicate whether the 
readings were taken when the Veteran was standing or 
recumbent.  The Veteran's representative relates that the VA 
Clinician's Guide indicates that three readings were 
preferred.  In June 2009 correspondence, the Veteran's 
representative notes that the March 2009 VA examination 
report does not indicate whether the blood pressure readings 
were taken when the Veteran was standing, sitting or 
recumbent.  

The Board's review of the June 2005 and March 2009 VA 
examination reports reveal that all objective findings 
necessary for adjudication of the Veteran's claim were 
observed and recorded, and thus the examinations appears 
complete and adequate.  The Board also finds it significant 
that the numerous outpatient blood pressure readings dated 
during the appeal period support the results of the VA 
examinations in that they too fail to show entitlement to a 
20 percent evaluation under Diagnostic Code 7101.  
Accordingly, a new examination is not necessary for 
evaluation of the Veteran's claim.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an evaluation in excess of 10 percent for 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


